                                                                                               FILED 
                                                                                               CLERK 
                                                                                                   
                                                                                    4/1/2019 3:57 pm
                                                                                                   
UNITED STATES DISTRICT COURT                                                           U.S. DISTRICT COURT 
EASTERN DISTRICT OF NEW YORK                                                      EASTERN DISTRICT OF NEW YORK 
---------------------------------------------------------------------X                 LONG ISLAND OFFICE 
LOWRITA RICKENBACKER,                                                    For Online Publication Only

                                   Plaintiff,
                                                                         ORDER
                 -against-                                               18-CV-06091 (JMA)(AKT)

NASSAU COUNTY CORRECTIONAL CENTER, et al.,

                                    Defendants.
---------------------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

        By Order to Show Cause dated February 28, 2019, the Court ordered pro se plaintiff

Lowrita Rickenbacker (“plaintiff”) to file a Notice of Change of Address providing the Court with

a new address at which plaintiff can be contacted during the course of this litigation. Plaintiff

was cautioned that a failure to timely comply with the Order to Show Cause will lead to the

dismissal of the complaint without prejudice pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure. However, the Order to Show Cause was returned to the Court and marked “Return to

Sender”, “Not Deliverable As Addressed”, and “Unable to Forward.” (ECF No. 9.) To date,

plaintiff has not updated her address, nor has she otherwise communicated with the Court since

her October 30, 2018 filing of the complaint.

        “The duty to inform the Court and defendants of any change of address is ‘an obligation

that rests with all pro se plaintiffs.’” Alomar v. Recard, 07-CV-5654, 2010 WL 451047, at *2

(S.D.N.Y. Feb. 9, 2010) (quoting Handlin v. Garvey, 91-CV-6777, 1996 WL 673823, at *5

(S.D.N.Y. Nov. 20, 1996)); see also English v. Azcazubi, 13-CV-5074, 2015 WL 1298654, at *2

(E.D.N.Y. Mar. 20, 2015) (“[W]hen a party, even a pro se litigant, changes addresses, it is that

party’s obligation to notify the Court of the new address.”); Thornton v. Moroney, l 3-CV-8912,

2014 WL 2805236, at *2 (S.D.N.Y. June 20, 2014) (explaining that pro se litigants have a “duty
to diligently pursue [their] case and to inform th[e] Court[] . . . of any change of address.”). As

is readily apparent, this case cannot proceed unless the Court and defense counsel are able to

contact plaintiff. Pagan v. Westchester County, 12-CV-7669, 2014 WL4953583, at *5 (S.D.N.Y.

Oct. 1, 2014) (“Absent valid contact information, the Court cannot apprise the plaintiffs of their

obligations in or the status of their case, and the litigation cannot proceed without their

participation.”). If a pro se litigant fails to keep the Court apprised of his or her current mailing

address, “the Court may dismiss the action under Rule 41(b) [of the Federal Rules of Civil

Procedure], for failure to prosecute.”     Mercedes v. New York D.O.C., 12-CV-2293, 2013

WL6153208, at *2 (S.D.N.Y. Nov. 21, 2013); Thornton, 2014 WL 2805236, at *2.

         Accordingly, given plaintiff’s failure to keep her address current, the Court is unable to

communicate with her. Because it appears that plaintiff has abandoned this case, her complaint

is dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute. The Clerk of the Court is directed to mail a copy of this Order to the plaintiff at the

last known address, to enter judgment and mark this case closed.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith, and therefore, in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


  SO ORDERED.
                                                             ___/s/ (JMA)_____________
Dated:      April 1, 2019                                   Joan M. Azrack
           Central Islip, New York                           United States District Judge
